PER CURIAM.
Appellant appeals a trial court order dismissing his amended complaint and directing the parties to appraisal pursuant to an appraisal provision in State Farm’s insurance policy. We affirm and align ourselves with the reasoning expressed by the first district in Scottsdale Insurance Co. v. Desalvo, 666 So.2d 944 (Fla. 1st DCA 1995). Accordingly, we certify conflict with State Farm Fire and Casualty Co. v. Liceo, 649 So.2d 910 (Fla. 3d DCA), rev. granted, 662 So.2d 933 (Fla.1995), Gables Court Professional Centre, Inc. v. Merrimack Mutual Fire Insurance Co., 642 So.2d 74 (Fla. 3d DCA), rev. dismissed, 650 So.2d 990 (Fla.1994), Robles v. Harco National Insurance Co., 669 So.2d 1049 (Fla. 3d DCA 1995), rev. granted, 667 So.2d 774 (Fla. 1996), and American Reliance Insurance Co. v. Village Homes at Country Walk, 632 So.2d 106 (Fla. 3d DCA), rev. denied, 640 So.2d 1106 (Fla.1994).
AFFIRMED.
GUNTHER, C.J., and WARNER and FARMER, JJ., concur.